UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2013 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of November 30, 2013 Market Value Shares ($000) Common Stocks (97.0%) 1 Consumer Discretionary (23.2%) * priceline.com Inc. 117,245 139,795 * Liberty Interactive Corp. Class A 3,390,816 95,214 L Brands Inc. 1,117,550 72,630 Home Depot Inc. 607,160 48,980 Lowe's Cos. Inc. 1,011,325 48,018 Harley-Davidson Inc. 713,415 47,813 NIKE Inc. Class B 598,475 47,363 * Dollar General Corp. 635,760 36,200 * AutoZone Inc. 76,510 35,317 Walt Disney Co. 493,215 34,791 Lennar Corp. Class A 888,360 31,768 DR Horton Inc. 1,596,420 31,737 Twenty-First Century Fox Inc. Class A 938,245 31,422 Dunkin' Brands Group Inc. 625,145 30,620 * Lululemon Athletica Inc. 430,890 30,042 Comcast Corp. Class A 570,500 28,451 Time Warner Inc. 399,035 26,221 * Sirius XM Holdings Inc. 6,847,815 25,816 Starwood Hotels & Resorts Worldwide Inc. 336,895 25,092 * Sally Beauty Holdings Inc. 880,345 24,773 Wynn Resorts Ltd. 145,755 24,176 Starbucks Corp. 253,700 20,666 Ross Stores Inc. 262,410 20,064 Wyndham Worldwide Corp. 279,100 20,014 Yum! Brands Inc. 257,370 19,992 PVH Corp. 135,570 18,155 * O'Reilly Automotive Inc. 142,400 17,794 Ralph Lauren Corp. Class A 94,770 16,606 * Michael Kors Holdings Ltd. 196,895 16,057 * Chipotle Mexican Grill Inc. Class A 24,760 12,971 * Panera Bread Co. Class A 40,900 7,235 * Amazon.com Inc. 16,250 6,396 Consumer Staples (6.4%) Walgreen Co. 1,439,812 85,237 * Green Mountain Coffee Roasters Inc. 809,193 54,524 CVS Caremark Corp. 418,565 28,027 Mead Johnson Nutrition Co. 314,570 26,584 Mondelez International Inc. Class A 754,345 25,293 Anheuser-Busch InBev NV ADR 242,520 24,764 * Monster Beverage Corp. 343,851 20,349 Colgate-Palmolive Co. 268,900 17,696 Diageo plc ADR 133,115 16,995 Energy (5.1%) EOG Resources Inc. 567,925 93,708 Kinder Morgan Inc. 2,152,430 76,497 Anadarko Petroleum Corp. 196,525 17,455 Schlumberger Ltd. 197,300 17,445 Noble Energy Inc. 210,900 14,814 * Cobalt International Energy Inc. 662,380 14,725 * Antero Resources Corp. 53,992 2,964 * Kinder Morgan Inc./Delaware Warrants, Exp. Date 5/25/17 586,310 2,580 Financials (6.4%) * IntercontinentalExchange Group Inc. 388,175 82,794 Progressive Corp. 2,045,625 57,134 CME Group Inc. 559,400 45,843 BlackRock Inc. 80,285 24,306 American Express Co. 260,235 22,328 JPMorgan Chase & Co. 381,400 21,824 Citigroup Inc. 389,800 20,628 American Tower Corporation 184,865 14,377 * Affiliated Managers Group Inc. 64,400 12,896 Health Care (12.1%) Allergan Inc. 1,083,810 105,184 * Celgene Corp. 600,975 97,220 * Gilead Sciences Inc. 1,268,955 94,930 Perrigo Co. 394,200 61,452 Novo Nordisk A/S ADR 265,325 47,422 * Biogen Idec Inc. 132,290 38,492 Bristol-Myers Squibb Co. 677,685 34,819 Covidien plc 317,670 21,684 * Regeneron Pharmaceuticals Inc. 72,515 21,309 * IDEXX Laboratories Inc. 201,600 20,999 * Intuitive Surgical Inc. 46,510 17,530 * Vertex Pharmaceuticals Inc. 136,035 9,444 Industrials (6.6%) Equifax Inc. 517,810 34,864 Precision Castparts Corp. 124,890 32,278 Union Pacific Corp. 179,500 29,086 AMETEK Inc. 503,680 24,791 Nielsen Holdings NV 569,535 24,581 Eaton Corp. plc 331,810 24,109 Safran SA ADR 1,396,200 22,997 * IHS Inc. Class A 199,341 22,811 * Hertz Global Holdings Inc. 870,220 21,112 Kansas City Southern 159,455 19,297 Boeing Co. 142,300 19,104 JB Hunt Transport Services Inc. 248,560 18,689 * Stericycle Inc. 112,000 13,158 WW Grainger Inc. 16,750 4,320 Information Technology (32.4%) * Google Inc. Class A 196,710 208,432 MasterCard Inc. Class A 234,630 178,509 Visa Inc. Class A 683,565 139,078 Apple Inc. 202,580 112,649 QUALCOMM Inc. 1,496,185 110,089 Microsoft Corp. 2,525,740 96,306 Intuit Inc. 1,105,975 82,097 * eBay Inc. 1,566,468 79,138 * Adobe Systems Inc. 1,316,400 74,745 * Cognizant Technology Solutions Corp. Class A 733,250 68,845 * VeriSign Inc. 791,894 45,027 * Facebook Inc. Class A 912,410 42,892 * Teradata Corp. 777,275 35,475 * Alliance Data Systems Corp. 136,800 33,141 * Citrix Systems Inc. 487,983 28,947 Oracle Corp. 806,770 28,471 * Salesforce.com Inc. 446,085 23,237 * Juniper Networks Inc. 935,210 18,957 * LinkedIn Corp. Class A 77,200 17,295 * Splunk Inc. 233,897 16,878 * VeriFone Systems Inc. 616,008 15,776 * ServiceNow Inc. 266,390 14,148 * Red Hat Inc. 301,100 14,107 * Gartner Inc. 191,000 12,348 Altera Corp. 348,805 11,249 * Trimble Navigation Ltd. 222,300 7,091 Texas Instruments Inc. 160,600 6,906 * Akamai Technologies Inc. 132,000 5,903 Materials (2.7%) Monsanto Co. 482,045 54,630 Syngenta AG ADR 477,925 37,474 Sherwin-Williams Co. 120,980 22,143 Praxair Inc. 115,140 14,538 Other (0.0%) 2 Vanguard Growth ETF 3,100 280 Telecommunication Services (2.1%) * Crown Castle International Corp. 1,262,686 93,729 * SBA Communications Corp. Class A 60,200 5,127 Total Common Stocks (Cost $3,180,388) Market Value Coupon Shares ($000) Temporary Cash Investments (3.2%) 1 Money Market Fund (2.7%) 3 Vanguard Market Liquidity Fund 0.127% 127,918,694 127,919 Face Maturity Amount Date ($000) Repurchase Agreement (0.4%) Bank of America Securities, LLC (Dated 11/29/13, Repurchase Value $19,400,000, collateralized by U.S. Treasury Bill 0.000%, 2/13/14, with a value of $19,788,000) (Dated 11/29/13, Repurchase Value $18,600,000, collateralized by U.S. Treasury Note/Bond 0.000%-4.750%, 2/13/14-2/15/41, with a value of $18,972,000) 0.080% 12/2/13 18,600 18,600 U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.095% 1/15/14 5,000 4,999 6 Federal Home Loan Bank Discount Notes 0.100% 12/6/13 600 600 4,5 Freddie Mac Discount Notes 0.080% 3/18/14 1,000 999 Total Temporary Cash Investments (Cost $153,118) Total Investments (100.2%) (Cost $3,333,506) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.9% and 1.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $4,499,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such U.S. Growth Fund factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
